



CONFIDENTIAL


Third Point Reinsurance Ltd.
Point House
3 Waterloo Lane Pembroke HM 08, Bermuda


September 23, 2020


David Junius Via Email


Dear David:


We are pleased to offer you the position of Chief Operating Officer of Third
Point Reinsurance Ltd. (the “Company”) on the terms outlined in this offer
letter below. Reference is made below to that Agreement and Plan of Merger,
dated as of August 6, 2020, among the Company, Sirius International Insurance
Group, Ltd. and Yoga Merger Sub Limited (the “Merger Agreement”).


•Position. Chief Operating Officer of the Company, reporting to the Chief
Executive Officer of the Company and to the Chairman of the Board of Directors
of the Company (the “Board”), and Chief Operating Officer of Third Point
Reinsurance (USA) Ltd. (“Third Point Re USA”), reporting in such capacity to the
board of directors of Third Point Re USA. Upon the closing of the transactions
contemplated by the Merger Agreement (the “Closing”), you shall be appointed
Chief Financial Officer of SiriusPoint, report to the SiriusPoint Chairman and
CEO, and have all duties and authorities commensurate with such position.


•Start Date; Location. Your start date will be October 1, 2020 after receipt of
any necessary approvals. When the Company’s employees return to work, your
office shall be in New York, NY, subject to customary business travel.


•Base and Bonus. Base salary at an annual rate of $500,000, and a bonus target
of 75% of base salary. Your annual bonus for 2020 will be prorated to reflect
your start date.


•Long-Term Incentive Awards. Starting in 2021, you will participate in the
Company’s long-term incentive (LTI) program with other members of senior
management of the Company. Your LTI award granted in 2021 will have a grant date
value of $1,000,000. The Company’s LTI program is contemplated to be comprised
75% in performance-vesting restricted share awards of the Company and 25% in
time-vesting restricted stock of the Company. The terms of the LTI award granted
to you will be the same as the terms of the LTI awards granted to the CEO’s
other direct reports. For the avoidance of doubt, the terms of your LTI awards
(excluding value) shall be no less favorable, in all material respects,
including but not limited to (i) vesting periods and criteria; and (ii)
accelerated vesting upon termination or Change in Control, as



--------------------------------------------------------------------------------



provided to the CEO’s other direct reports at the time such awards are made. You
can learn more about the Company’s historical LTI grant practices in the
Company’s most recent annual proxy, which may be found at this link:
https://www.sec.gov/Archives/edgar/data/1576018/000157601820000054/a2020
definitiveproxystatem.htm#sA2FD8991D85555FEBF084DD553D2D2BE.


•Sign-On LTI Award. In consideration of your acceptance of the offer, at or as
soon as practicable after your start date, you would be granted a one-time LTI
award of $1.5m shares of restricted stock of the Company. The number of shares
granted to you would be based on the reported closing price of the TPRE shares
on the most recent trading date prior to your start date. The restricted shares
would vest in annual installments of 20% per year on the first five
anniversaries of your start date, subject to your continued employment through
the applicable vesting dates. The sign-on restricted stock award would be
granted under the Company’s form of restricted stock agreement, which you may
review at this link:
https://www.sec.gov/Archives/edgar/data/1576018/000157601819000046/amend
edformofemployeerestr.htm.


In addition to any other applicable accelerated vesting provisions incident to
termination or Change in Control contained in the equity documents and afforded
to other direct reports of the CEO, if your employment is terminated without
“Cause,” or if you resign following the occurrence of “Good Reason,” and (i) the
Closing has not occurred or the merger agreement has been terminated without the
Closing having occurred, your Sign-On LTI Award shall become fully vested; or
(ii) the Closing has occurred, your Sign-On LTI Award shall be entitled to
accelerated vesting for any portion that would have vested within two (2) years
of your termination.


For purposes of this offer letter and any subsequent Employment Agreement, Cause
and Good Reason shall be defined no less favorably  than as set forth in the
current Employment Agreements of the Company’s current direct reports to the CEO
(such definitions are set forth in the attached Exhibit “A” and are hereby
incorporated by reference); provided, for the avoidance of doubt, Good Reason
shall also include (a) you not being provided the position, authorities, and
duties of Chief Financial Officer of the combined entity reporting to the CEO
and Chairman upon the Closing; or (b) if no Closing has occurred or the merger
agreement has been terminated without the Closing having occurred, any material
adverse changes or material diminution in the authorities, responsibilities or
duties of your position of Chief Operating Officer of the Company (reporting to
the CEO and Chairman of the Company) in existence as of the Start Date and as
may be enhanced thereafter.


•Benefits. You would be eligible to participate in all of the standard Company
retirement, health and other benefit plans. The annual proxy includes
information about some of these plans, and you will receive more detail on them
shortly.


•image_01a.jpg [image_01a.jpg]Severance Pay. In the event that the Company
terminates your employment without “cause” (other than by reason of death or
disability) or you terminate your employment with “good reason”, the Company
would provide you with severance pay consisting of (i) an annual bonus payment
based on actual performance against established metrics, prorated for the period
of your service prior to the termination date; (ii) payment of 18 months’ of
base salary; and (iii) 18 months of continued participation in
2



--------------------------------------------------------------------------------



the Company’s medical and life insurance plans at active employee rates. These
severance benefits would be subject to your entry into a customary release of
claims, and the release agreement would also include the customary restrictive
covenant agreements that the Company uses with respect to the CEO’s direct
reports, including noncompetition and nonsolicitation provisions, as well as an
obligation to maintain the Company’s confidential information. The annual proxy
includes information about the Company’s severance practices for the CEO’s
direct reports (including payment timing), and these terms would also apply to
you.


•Full-Blown Employment Agreement. At or as soon as practicable after the Closing
(currently expected to occur in Q1 2021), you and the Company shall enter into a
mutually agreeable employment agreement that, among other things, shall be no
less favorable to you, in all material regards, than (i) the terms set forth in
this offer letter agreement; and (ii) the terms contained in any Employment
Agreement with any current direct reports of the CEO or direct reports of the
CEO following the Closing who have entered into Employment Agreements; provided,
that, the amount of any compensation shall be as set forth herein.


•Miscellaneous Matters. This offer letter is governed by New York State law,
without reference to the principles of conflict of laws, and you and the Company
agree that any disputes between us regarding your employment will be resolved by
a non-jury trial in the Federal or State courts located in New York county. This
offer letter sets forth our entire mutual understanding regarding your
employment and supersedes all of our prior discussions and negotiations.


We believe that the Company presents a tremendous value creation opportunity and
we view you as an important part of our future successes. I look forward to
working with you.


[signature page follows]
3




--------------------------------------------------------------------------------



Please let me know any questions you may have about this offer. If the offer is
acceptable, please sign below and return a copy of this offer letter to me.


Sincerely,


/s/ Sid Sankaran
Sid Sankaran Chairman


Accepted and Agreed:




/s/ David W. Junius         
David Junius


Dated: 9/23/2020    










--------------------------------------------------------------------------------



Exhibit A


“Cause” shall mean: (A) the willful failure of the Executive substantially to
perform his duties or his negligent performance of such duties (other than any
such failure due to the Executive’s physical or mental illness) that has caused
or is reasonably expected to result in material injury to the Company or any of
its affiliates; (B) the Executive having engaged in willful and serious
misconduct that has caused or is reasonably expected to result in material
injury to the Company or any of its affiliates; (C) a willful and material
violation by the Executive of a Company policy that has caused or is reasonably
expected to cause a material injury to the Company or any of its affiliates; (D)
the willful and material breach by the Executive of any of his obligations under
this Agreement; (E) failure by the Executive to timely comply with a lawful and
reasonable direction or instruction given to him by the Board; or (F) Executive
having been convicted of, or entering a plea of guilty or nolo contendere to, a
crime that constitutes a felony (or comparable crime in any jurisdiction that
uses a different nomenclature); provided that in the case of clauses (A)–(E),
the Company shall have given the Executive 20 days’ prior written notice of such
action and, if such action is capable of being cured, the Executive shall not
have cured such action to the reasonable satisfaction of the Company within such
20 day period.


“Good Reason” shall mean: (A) the assignment to the Executive of duties that are
significantly different from, and that result in a substantial diminution of,
the duties set forth in this Agreement; (B) a reduction in the rate of the
Executive’s Base Salary (other than pursuant to a generally applicable reduction
in salaries of senior executive officers); or (C) a material breach by the
Company of this Agreement; provided that the Executive shall have given the
Company written notice specifying in reasonable detail the circumstances claimed
to constitute Good Reason within 90 days following the occurrence, without the
Executive’s consent, of any of the events in clauses (A)–(C), and the Company
shall not have cured the circumstances set forth in the Executive’s notice of
termination within 20 days of receipt of such notice.







































